    Case 1:19-cr-00108-MKB Document 11 Filed 03/05/19 Page 1 of 1 PageID #: 42

                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAO.JUDGE             James Orenstein                         DATE:       3/5/19

DOCKET NUMBER:              19CR108rMKBI                           I.OG#:                               ^
DEFENDANT'S NAME:             Andre Wilburn                          ^                         ^
                             y Present           Not Present        i/ Custody               Bail
DEFENSE COUNSEL:             James Darrow                                            ^              :
                                Federal Defender           CJA                Retained

A.U.S.A:    Virginia Nguven                                CLERK:        Felix Chin

INTERPRETER :                                           (Language)

J Defendant arraigned on the : \/ indictment          superseding indictment             probation violation
 \/ Defendant pleads NOT GUILTY to ALL counts.
      DETENTION HEARING Held.                    Defendant's first appearance.
              Bond set at                             . Defendant         released         held pending
              satisfaction of bond conditions.
              Defendant advised of bond conditions set by the Court and signed the bond.
              Surety(ies)sworn, advised of bond obligations by the Court and signed the bond.
             (Additional) surety/ies to co-sign bond by
              After hearing, Court orders detention in custody.          Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for

     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

 \/ Order ofExcludable Delay/Speedy Trial entered. Start                  j       Stop.
       Medical memo issued.

       Defendant failed to appear, bench warrant issued.

 \/ Status conference set for ^ 1 ^ ^                @ (0 P before Judge                       ^
Other Rulings :
